Citation Nr: 9908777	
Decision Date: 03/30/99    Archive Date: 04/06/99

DOCKET NO.  95 - 27 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

Entitlement to a rating in excess of 50 percent for 
schizophrenia, paranoid type.  

Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability under the provisions of  38 C.F.R. Part 4, 
§ 4.16 (1998).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty from July 1959 to July 
1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of December 1994 
and February 1996 from the Department of Veterans Affairs 
(VA) Regional Office (RO) in Detroit, Michigan.  

This case was previously before the Board in July 1997 and 
was Remanded to the RO for additional development of the 
evidence, to include an additional VA psychiatric 
examination under the newly-revised criteria for evaluating 
psychiatric disability and which took into account the 
veteran's prior medical history.  The requested actions 
have been satisfactorily completed, and the case is now 
before the Board for further appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO.  

2.  The clinical and other data establish that the 
veteran's service-connected schizophrenia, paranoid type, 
is not currently productive of occupational or social 
impairment sufficient to warrant assignment of a rating in 
excess of 50 percent under the criteria in effect prior to 
or after November 7, 1996.

3.  Service connection is in effect for schizophrenia, 
paranoid type, currently evaluated as 50 percent disabling; 
the combined service-connected disability rating is 50 
percent.  


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 
50 percent for schizophrenia, paranoid type, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991);  38 C.F.R. 
§§ 3.321(b)(1), 4.130, Diagnostic Code 9203 (from November 
7, 1996); 4.132, Diagnostic Code 9203 (prior to November 7, 
1996).  

2.  The appellant's service-connected psychiatric 
disability does not render him unable to secure or follow 
all types of substantially gainful employment. 38 U.S.C.A. 
§§ 1155, 5107 (West 1991);  38 C.F.R. §§ 3.321(b)(1), Part 
4, § 4.16 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the appellant's claims are plausible 
and are thus "well grounded" within the meaning of  
38 U.S.C.A. §  5107(a) (West 1991).  A claim for an 
increased rating is generally well grounded when the 
appellant indicates that he has suffered an increase in 
disability.  Proscelle v. Derwinski,  2 Vet. App. 629 
(1992);  Drosky v. Brown, 10 Vet. App. 251 (1997).  We 
further find that the facts relevant to the issues on 
appeal have been properly developed and that the statutory 
obligation of VA to assist the veteran in the development 
of his claims has been satisfied.  38 U.S.C.A. §  
5107(a)(West 1991).  In that connection, we note that the 
RO has obtained available evidence from all sources 
identified by the veteran, that he has been afforded a 
personal hearing, and that he underwent comprehensive VA 
psychiatric examination and psychological testing in 
connection with his claims in November 1997 and in April 
1998.  On appellate review, the Board sees no areas in 
which further development might be productive.

In accordance with  38 C.F.R. §§ 4.1 and 4.2 (1998) and  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed the service medical records and all other 
evidence of record pertaining to the history of the 
veteran's schizophrenia, paranoid type.  The Board has 
found nothing in the historical record which would lead to 
the conclusion that the most current evidence of record is 
not adequate for rating purposes.  Moreover, the case 
presents no evidentiary considerations which would warrant 
an exposition of remote clinical histories and findings 
pertaining to that disability.

Entitlement to a Rating in Excess of 50 Percent for 
Schizophrenia, Paranoid Type

I.  The Evidence

The record shows that the veteran was discharged from 
service after being hospitalized for schizophrenia, and 
that he thereafter abused alcohol and crack cocaine for 
many years.  He was voluntarily admitted to VA medical 
facilities in January 1992 for "post-traumatic stress 
disorder;" again in January 1992 after going to police and 
confessing rape, etc.; in May 1992 in an extremely 
intoxicated condition and testing positive for 
amphetamines; in March 1994 with complaints of hearing 
voices; and in July 1994 with complaints of poor care and 
food at the foster care residence.  The hospital summaries 
and treatment notes show that the veteran was frequently 
noncompliant with his medication, or took it with alcohol, 
resulting in decompensation and another hospital admission. 

A report of VA psychiatric examination conducted in August 
1993 found that the veteran was competent; that his 
paranoia and psychoses had been reduced with the use of 
Haldol; and that his schizophrenia was currently in 
remission.  A report of VA psychiatric examination 
conducted in April 1995 noted that the veteran had been 
hospitalized for four or five months in 1994 after 
discontinuing his Haldol medication.  He complained of 
stress, and felt that his schizophrenia was affecting his 
physical health.  No findings on mental status examination 
were reported.  The diagnosis was schizophrenia, paranoid 
type, based on unwarranted suspiciousness and somatic 
delusional belief.  The veteran was considered competent, 
and his Global Assessment of Functioning was 50.  The 
examination of April 1995 is inadequate for rating 
purposes.  

At a personal hearing held before a Hearing Officer at the 
RO in April 1995, the veteran testified that he was 
prescribed medication to control his psychiatric 
symptomatology; that if he failed to take those 
medications, he became dysfunctional, depressed, anxious, 
was unable to function as an ordinary citizen, and might 
have to be hospitalized; that he had been hospitalized 
about twice a year in recent years; that he sees a 
physician in the VA outpatient clinic every two or three 
months and sometimes more frequently; and that his 
financial problems and his service-connected disability 
have been having an adverse effect on his physical health.  
A transcript of his testimony is of record.  

On VA psychiatric examination conducted in February 1997, 
the veteran was reportedly irritable, agitated, introverted 
in his gaze, spoke to the examiner in a loud, intimidating 
manner, responded to questioning in an abrupt, curt 
fashion, appeared on the verge of losing control, and gave 
every indication of decompensation.  The psychiatric 
examiner did not review the veteran's claims folder, and 
appeared to be unaware of the veteran's habitual medication 
noncompliance and history of ongoing substance abuse.  The 
Board determined that the VA psychiatric examination of 
February 1997 was inadequate and did not fairly reflect the 
veteran's degree of impairment stemming from his service-
connected psychiatric disability, finding that another VA 
psychiatric examination was warranted, to include a period 
of hospitalization and observation if indicated.
In addition, the Board directed the RO to obtain copies of 
all clinical records pertaining to hospitalizations or 
outpatient treatment of the veteran at the VAMC, Battle 
Creek, Michigan, since September 1994.

VA outpatient treatment records from the VAMC, Battle 
Creek, Michigan, dated from September 1994 to January 1998 
show that the veteran continued to be seen at that facility 
on a regular basis for his service-connected psychiatric 
disability, and was given work assignments to improve his 
work consistency and maintain his sobriety through work 
therapy.  However, the veteran consistently refused to 
report for work assignments, and it was noted in May 1995 
that the goals of therapy were not being met.  In addition, 
the veteran was seen for a variety of other conditions, 
including smoking cessation, skin complaints, dental 
problems, plantar fasciitis, hemorrhoids, back complaints, 
somatic complaints, etc.  

A VA hospital summary, dated in August and September 1995, 
shows that the veteran was admitted complaining of 
abdominal pain and vomiting, and a history of alcoholism 
and cirrhosis was noted.  He further complained of being 
anxiety-ridden and nervous, stating that he stopped using 
cocaine and alcohol three years previously.  After work-up 
for his medical problems, he was referred to psychiatry, 
where he complained of anxiety and nervousness due to 
worries about his health and his "present life 
situation."  Medication was implemented, and he reported a 
decrease in depression.  He attributed feelings of 
depression to spending so much money on cigarettes and 
other things that he could not pay his rent.  He was calm, 
alert, compliant, cooperative with the ward routine, 
coherent and rational, interacted appropriately with staff 
and peers, had a good appetite and slept well, denied 
auditory hallucinations, and stated that he was not 
depressed now that he had been admitted.  It was noted that 
the veteran lived at Legion Villas, an adult foster care 
facility, and that he returned to his residence at 
discharge.  The veteran was considered competent and able 
to return to his pre-hospital level of activity.  The 
diagnoses at hospital discharge included schizophrenia, 
chronic undifferentiated type, and the veteran's Global 
Assessment of Functioning (GAF) Score was 70, indicative of 
some mild symptoms or some difficulty in social, 
occupational, or school functioning, but generally 
functioning pretty well; has some meaningful interpersonal 
relationships. 

VA outpatient treatment records dated in October 1995 show 
that the veteran was pleasant, alert, oriented, and in good 
contact, with good insight into his illness and the purpose 
of his medications, but complained of hearing persistent 
voices and having bad dreams.  Records dated in February 
1997 show that the veteran was seen in the mental health 
clinic and showed no evidence of any gross psychiatric 
manifestations, while an outpatient treatment plan on that 
date noted negative symptoms of schizophrenia which 
included isolation, fair affect, somewhat impaired 
concentration, and selective inattention, as well as a 
history of auditory hallucinations and delusions, currently 
in fair to good remission, and a history of sobriety for 
three years.  His medications included Trilafon, Cogentin, 
and Buspar.  In April 1997, a brief period of mild 
depression was noted, but the veteran subsequently denied 
paranoia, hallucinations or any other psychiatric 
manifestations, as well as drug or alcohol use, and his 
mood and behavior were appropriate.  Evidence of impaired 
thought processes with mood alteration in August 1997 was 
treated with Paxil and increased Trilafon dosage.  In 
November 1997, the veteran took an overdose of Motrin, 
which was treated as though it were a suicide attempt.  

A VA hospital summary, dated in November 1997, shows that 
the veteran was admitted claiming to have taken 30 to 50 
tablets of Motrin, and that he had been having right 
shoulder pain and the overdose was a mistake.  He later 
alleged feelings of depression, and a history of prior 
suicidal ideation and gestures 20 to 30 years previously 
was noted.  He was admitted for inpatient treatment to 
decrease depression, and remained nine days while 
participating in all group activities.  During that period, 
he was alert, well-oriented, his affect was appropriate, 
and he denied any suicidal or homicidal ideation.  His mood 
and behavior were appropriate, and his appetite improved.  
He was considered competent and able to return to pre-
hospitalization levels of physical activity.  The pertinent 
diagnoses on hospital discharge included schizophrenia, 
chronic; and status post overdose on Motrin.  His GAF score 
was 60-65, indicative of some mild symptoms or some 
difficulty in social, occupational, or school functioning, 
but generally functioning pretty well; has some meaningful 
interpersonal relationships. 

The report of a VA psychological interview with the veteran 
on the day following his November 1997 hospitalization 
cited the veteran's statement that he had come to the 
hospital to be stabilized on new medications; that he had 
taken too many Motrin because of his right shoulder pain; 
and that his care-takers were under the impression that he 
was trying to take his life when, in fact, he was only 
trying to take care of the pain.  He stated that he last 
used substances approximately three years ago; that he is a 
religious person but hadn't recently attended church; that 
he enjoyed playing pool, ping-pong, and "practically 
everything;" and that he was followed in the hospital's 
mental health clinic.  Mental status evaluation disclosed 
that the veteran appeared alert and responsive, but 
restless, tense, irritable, guarded and generally 
unfriendly throughout the interview.  His reality testing, 
judgment and insight were marginal.  His speech was brief, 
and he did not elaborate.  He denied any auditory or visual 
hallucinations, persecutory ideation, or intent to harm 
himself or others.  The diagnoses included schizophrenia, 
paranoid type, chronic, and acute exacerbation; and his 
current GAF score was 55, indicative of moderate symptoms 
or moderate difficulty in social, occupational, or school 
functioning.

VA outpatient treatment records dated in January 1998 show 
that the veteran was doing "okay" on his current 
medications.  

A report of VA psychiatric examination, conducted in April 
1998, cited a history of the veteran's illness based upon a 
review of his complete medical records and a clinical 
interview.  It was noted that the veteran was discharged 
from service after being hospitalized for schizophrenia; 
that he had abused alcohol and crack cocaine for 
approximately 22 years before discontinuing such three or 
four years prior to the current examination; that he had 
been hospitalized on multiple occasions for schizophrenia 
and for detoxification; and that he had additionally been 
diagnosed with alcoholic dementia, or Korsakoff's syndrome.  

Mental status examination revealed that he was well-dressed 
and well-groomed; that he was alert and well-oriented, and 
had clear, logical, rational speech with good associations 
and adherence to the subject matter of discussion.  His 
affect and mood were sober, serious and possibly a little 
flat, and he reported upsetting delusions of a persecutory 
type involving feelings that people are noticing him, 
laughing at him, and discussing him, although he denied any 
recent history of reacting to these delusions in any way.  
He further reported auditory hallucinations of a command 
type.  His recent, intermediate and long-term memory was 
excellent, his ability to calculate revealed very good 
cognitive ability, and his ability to abstract proverbs was 
good and additionally showed a good cognition.  His 
reasoning was logical and rational, and the examiner stated 
that this eliminated any type of dementia as a diagnosis, 
particularly Korsakoff's syndrome, and that such diagnosis 
should be eliminated from his record.  The examiner further 
stated that while the veteran had diagnoses of alcohol 
dependence and cocaine dependence, those conditions had 
each been in the recovery stage for the past four years.  

The VA psychiatric examiner further suggested that, after 
all these years, the veteran's diagnosis of paranoid 
schizophrenia might better be expressed as schizophrenia, 
chronic undifferentiated type.  He noted that the veteran's 
illness was currently being treated by his taking 10 mgs. 
of Prolixin orally twice daily and an injection of 25 mgs. 
of Prolixin Decanoate intra-muscularly every two weeks, and 
that the veteran reported that this medication controlled 
his feelings and symptoms better than prior medications.  
The examiner called attention to the fact that, while the 
veteran's affect, his contact with reality, and his memory 
and cognition were reasonably good, he still had some 
symptoms of delusions and hallucinations and, on that 
basis, expressed the opinion that the veteran's current 
diagnosis would be schizophrenia, residual type.  He 
further offered the opinion that the veteran was competent 
for VA purposes, noting that he lived at the Legion Villas 
in Battle Creek but was able to leave there, come to the 
hospital well-dressed, by himself, unescorted, and on time 
for his appointment.  He further reported that the veteran 
was able to sit in a social way with the examiner without 
undue fidgeting or hyperactivity, concentrate on their 
discussion, offer good responses to questions promptly, 
shake hands and thank the examiner for his time, exit the 
hospital by taking an elevator downstairs and go back to 
Legion Villas unescorted, all suggestive of being a 
competent human being.  In addition to the veteran's 
current diagnosis of schizophrenia, paranoid type, the VA 
psychiatric examiner offered additional Axis I diagnoses of 
alcohol dependence and cocaine dependence, in remission; No 
Axis II or Axis III diagnoses; Axis IV diagnosis : Only 
mild stressors in his environment, and Axis V: Global 
Assessment of Functioning between 65 and 70, indicative of 
some mild symptoms or some difficulty in social, 
occupational, or school functioning, but generally 
functioning pretty well; has some meaningful interpersonal 
relationships. 

In his discussion, the VA psychiatric examiner noted that 
the veteran was capable of doing his own laundry, 
maintaining clean and appropriate clothing, dressing 
himself properly for the occasion and for the weather, 
attending to all matters of personal hygiene and activities 
of daily living without assistance, and capable of 
traveling in the community, all of which indicated that he 
was living at a GAF level of about 70.  As noted, a GAF 
score of 70 is indicative of some mild symptoms or some 
difficulty in social, occupational, or school functioning, 
but generally functioning pretty well; has some meaningful 
interpersonal relationships.  

II.  Analysis

Disability evaluations are determined by the application of 
a schedule of ratings which is based on average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1998).  Separate diagnostic codes 
identify the various disabilities.  The evaluation of 
service-connected mental disorders is based upon the 
resulting social and occupational and impairment.  Where 
entitlement to service connection has already been 
established, and an increase in the disability rating is 
the issue, the present level of the disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 
(1994).

In accordance with  38 C.F.R. §§ 4.1 and 4.2 (1998) and  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed the service medical records and all other 
evidence of record pertaining to the history of the 
veteran's service-connected schizophrenia, paranoid type.  
The Board has found nothing in the historical record which 
would lead to the conclusion that the most current evidence 
of record is not adequate for rating purposes.  Moreover, 
the case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to that disability.

When evaluating a mental disorder, the rating agency 
considers the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during the periods of 
remission.  An evaluation is assigned based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment 
of the level of disability at the moment of the 
examination.  The rating agency will consider the extent of 
social impairment, but shall not assign an evaluation 
solely on the basis of social impairment.  38 C.F.R. 
§ 4.126 (1998).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for the rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1998).  

Pursuant to Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
where a law or regulation changes after the claim has been 
filed or reopened before administrative or judicial review 
has been concluded, the version most favorable to the 
veteran applies unless Congress provided otherwise or 
permitted the VA Secretary to do otherwise and the 
Secretary did so.  This veteran is service-connected for 
schizophrenia, paranoid type, and has appealed for a rating 
in excess of his current 50 percent evaluation for that 
disability. 

Effective November 7, 1996, VA revised the criteria for 
diagnosing and evaluating psychiatric disabilities, 
including schizophrenia, paranoid type.  61 Fed. 
Reg. 52,695 (1996).  On and after that date, all diagnoses 
of mental disorders for VA purposes must conform to the 
fourth edition of the Diagnostic and Statistical Manual of 
Mental Disorders (DSM-IV).  61 Fed Reg. 52,700 (1996), now 
codified at 38 C.F.R. §§ 4.125-4.130).  The new criteria 
for evaluating service-connected psychiatric disability are 
codified at newly designated  38 C.F.R. § 4.130.  61 Fed. 
Reg. 52,700-1 (1996).  The new rating criteria are 
sufficiently different from those in effect prior to 
November 7, 1996, that the RO and the Board are required to 
evaluate the veteran's service-connected schizophrenia, 
paranoid type, by applying the criteria contained in the VA 
Schedule for Rating Disabilities related to psychiatric 
disability as it was in effect prior to November 7, 1996, 
as well in accordance with the revised criteria that became 
effective on that date.  Karnas, at 311.  The record shows 
that the RO has done so.  

VA's Schedule for Rating Disabilities in effect prior to 
November 7, 1996 provides that the evaluation of psychotic 
disorders, including schizophrenia, paranoid type, is based 
upon a General Rating Formula for Psychotic Disorders 
codified under 38 C.F.R. Part 4, § 4.132.  Under those 
criteria, a 50 percent evaluation for schizophrenia, 
paranoid type, is warranted where there is considerable 
impairment of social and industrial adaptability; while a 
70 percent evaluation is warranted for schizophrenia, 
paranoid type, where there is severe impairment of social 
and industrial adaptability, but with lesser symptomatology 
than that required for a 100 percent evaluation; and a 100 
percent evaluation is warranted for schizophrenia, paranoid 
type, where there are active psychotic manifestations of 
such extent, severity, depth, persistence, bizarreness as 
to produce total social and industrial inadaptability.  
38 C.F.R. Part 4, §  4.132, Diagnostic Code 9203 (in effect 
prior to November 7, 1996).

Effective November 7, 1996, mental disorders, such as 
schizophrenia, paranoid type, and other psychotic disorders 
are now assigned disability ratings based on a General 
Rating Formula for Mental Disorders described at  38 C.F.R. 
Part 4, § 4.130 (1998).  That formula provides that 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short-and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining effective 
work and social relationships will be rated as 50 percent 
disabling.  Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to symptoms 
such as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and inability to 
establish and maintain effective relationships will be 
rated as 70 percent disabling.  Total occupational and 
social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self 
or others; intermittent inability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name will 
be rated as 100 percent disabling.  38 C.F.R. Part 4, §  
4.130, Diagnostic Code 9203(1998).

During the period since the veteran initiated his appeal 
for an increased evaluation for his service-connected 
schizophrenia, paranoid type, the formula for evaluating 
PTSD changed, as described above.  Accordingly, the RO re-
evaluated the veteran's case under both the old and the new 
criteria, reviewing all VA psychiatric examinations, 
psychological testing, and hospital summaries since 1994, 
and determined that the currently assigned 50 percent 
disability rating was appropriate given the veteran's 
symptomatology.  In cases such as this, the Board also 
considers both the old and new rating formulas for 
evaluation of acquired psychiatric disorders, including 
schizophrenia, paranoid type, and applies the formula which 
is most favorable to the veteran's case.  Karnas, at 470.

The record in this case shows that the veteran has 
psychiatric diagnoses which include schizophrenia, paranoid 
type; alcohol and cocaine dependence, in remission; and 
Korsakoff's syndrome (alcoholic dementia).  Of those 
psychiatric disabilities, service connection is in effect 
only for schizophrenia, paranoid type, and the Board may 
not consider, for purposes of compensation, disability 
stemming from the veteran's drug and alcohol abuse in 
evaluating his disability as those conditions were not 
sustained in line of duty and are considered the result of 
his own willful misconduct.  38 C.F.R. § 3.301(c)(2) 
(1998).  The veteran's schizophrenia, paranoid type, is 
currently rated as  50 percent disabling under  38 C.F.R. 
Part 4, § 4.130, Diagnostic Code 9203 (1998). 

In this matter, the evidence establishes that the veteran 
has some degree of social and industrial impairment.  The 
Board notes, however, that the VA hospital summary dated in 
August and September 1995 shows that the veteran was 
admitted for abdominal complaints, and only subsequently 
complained of being anxiety-ridden and nervous.  After 
work-up for his medical problems and referral to 
psychiatry, he related that his anxiety and nervousness was 
due to worries about his health and his "present life 
situation," which included depression over spending so 
much money on cigarettes and other things that he could not 
pay his rent.  He was calm, alert, compliant, cooperative 
with the ward routine, coherent and rational, interacted 
appropriately with staff and peers, had a good appetite and 
slept well, denied auditory hallucinations, and stated that 
he was not depressed now that he had been admitted.  He was 
considered competent and able to return to his pre-hospital 
level of activity.  The diagnoses at hospital discharge 
included schizophrenia, chronic undifferentiated type, and 
the veteran's Global Assessment of Functioning (GAF) Score 
was 70, indicative of some mild symptoms or some difficulty 
in social, occupational, or school functioning, but 
generally functioning pretty well; has some meaningful 
interpersonal relationships.  

The November 1997 VA hospital summary shows that the 
veteran was admitted claiming to have taken 30 to 50 
tablets of Motrin for right shoulder pain, and that the 
overdose was a mistake.  He later alleged feelings of 
depression, and was admitted for inpatient treatment to 
decrease depression.  During that period, he was alert, 
well-oriented, and in good contact; his affect was 
appropriate, he denied any hallucinations or suicidal or 
homicidal ideations, and there was no delusional content in 
his conversation.  His mood and behavior were appropriate, 
his appetite improved, and he participated in all group 
activities.  At discharge, he was considered competent and 
able to return to pre-hospitalization levels of physical 
activity.  The pertinent diagnoses on hospital discharge 
included schizophrenia, chronic; and status post overdose 
on Motrin.  His GAF score was 60-65, indicative of some 
mild symptoms or some difficulty in social, occupational, 
or school functioning, but generally functioning pretty 
well; has some meaningful interpersonal relationships.  

The Board does not overlook the contemporaneous VA 
psychological interview which indicated that the veteran 
appeared restless, tense, irritable, guarded and generally 
unfriendly throughout the interview and that his reality 
testing, judgment and insight were marginal.  However, it 
is noted that such interview took place on the day 
following the veteran's hospital admission, and that the 
psychological interview further showed that he was alert 
and responsive; that he denied any auditory or visual 
hallucinations, persecutory ideation, or intent to harm 
himself or others; that he stated that the overdose was a 
mistake; and that his care-givers treated it as though it 
were a suicide attempt.  The diagnoses included 
schizophrenia, paranoid type, chronic, and acute 
exacerbation.  While the veteran's GAF score was then 
estimated as 55, indicative of moderate symptoms or 
moderate difficulty in social, occupational, or school 
functioning, that characterization of the severity of the 
veteran's disability is refuted and outweighed by clinical 
findings during the course of his hospitalization and at 
hospital discharge, which reflected a GAF score of 60-65.

The report of VA psychiatric examination in April 1998, 
based upon a review of the veteran's complete medical 
records and a clinical interview, showed that while the 
veteran had diagnoses of alcohol dependence and cocaine 
dependence, those conditions had each been in the recovery 
stage for the past four years.  Further, the examiner 
stated that testing and evaluation of the veteran's 
cognitive 

status eliminated any type of dementia as a diagnosis, 
particularly Korsakoff's syndrome, and that such diagnosis 
should be eliminated from the veteran's medical records.  
Although the veteran reported auditory hallucinations of a 
command type and upsetting delusions of a persecutory type, 
he denied any 
recent history of reacting to these delusions in any way.  
Further, the mental status examination revealed that he was 
alert and well-oriented, and had clear, logical, rational 
speech with good associations and adherence to the subject 
matter of discussion; that his contact with reality was 
good and his reasoning was logical and rational; that his 
affect and mood were sober, serious and possibly a little 
flat; that his recent, intermediate and long-term memory 
was excellent; that his ability to calculate revealed very 
good cognitive ability; and that his ability to abstract 
proverbs was good and additionally showed a good cognition.  
The VA psychiatric examiner noted that the veteran's 
illness was currently being treated by his taking 10 mgs. 
of Prolixin orally twice daily and an injection of 25 mgs. 
of Prolixin Decanoate intra-muscularly every two weeks, and 
that the veteran reported that this medication controlled 
his feelings and symptoms better than prior medications.  

While the veteran's affect, his contact with reality, and 
his memory and cognition were reasonably good, he still had 
some symptoms of delusions and hallucinations and, on that 
basis, the examiner expressed the opinion that the 
veteran's current diagnosis would be schizophrenia, 
residual type.  He further offered the opinion that the 
veteran was competent for VA purposes, noting as 
indications of the veteran's functioning that he lived at 
the Legion Villas in Battle Creek but was able to leave 
there, come to the hospital by himself, unescorted, well-
dressed, and on time for his appointment; that the veteran 
was able to sit in a social way with the examiner without 
undue fidgeting or hyperactivity, concentrate on their 
discussion, offer good responses to questions promptly; 
shake hands and thank the examiner for his time, exit the 
hospital by taking an elevator downstairs and go back to 
Legion Villas unescorted, all suggestive of being a 
competent human being.  In addition to the veteran's 
diagnosis of schizophrenia, paranoid type, the VA 
psychiatric examiner offered 

current Axis I diagnoses of alcohol dependence and cocaine 
dependence, in remission; No Axis II or Axis III diagnoses; 
Axis IV diagnosis : Only mild stressors in his environment, 
and Axis V: Global Assessment of Functioning between 65 and 
70, indicative of some mild symptoms or some difficulty in 
social, occupational, or school functioning, but generally 
functioning pretty well; has some meaningful interpersonal 
relationships.  In his discussion, the VA psychiatric 
examiner noted findings that evidenced that the veteran was 
living at a GAF level of about 70.  As noted, a GAF score 
of 70 is indicative of some mild symptoms or some 
difficulty in social, occupational, or school functioning, 
but generally functioning pretty well; [and] has some 
meaningful interpersonal relationships.  

The most recent evaluation of the veteran's psychiatric 
disability of record shows that, although the veteran 
reported auditory hallucinations of a command type and 
upsetting delusions of a persecutory type, he denied any 
recent history of reacting to these delusions in any way.  
Further, the mental status examination revealed that he was 
alert and well-oriented, and had clear, logical, rational 
speech with good associations and adherence to the subject 
matter of discussion; that his contact with reality was 
good and his reasoning was logical and rational; that his 
affect and mood were sober, serious and possibly a little 
flat; that his recent, intermediate and long-term memory 
was excellent; that his ability to calculate revealed very 
good cognitive ability; that his ability to abstract 
proverbs was good and additionally showed a good cognition; 
and that the veteran reported that his current psychiatric 
medications controlled his feelings and symptoms better 
than previous medications.  In addition, the Board finds 
that the veteran's hospitalization in July 1994 was 
occasioned by complaints of poor care and food at the 
foster care residence; that his hospitalization in July and 
August 1995 was due to complaints of abdominal pain, and 
that his admission in November 1997 was caused by an 
inadvertent overdose of Motrin while seeking relief from a 
painful right shoulder disorder.



Based on the foregoing, the Board finds that the medical 
evidence does not establish that the veteran's 
schizophrenia, paranoid type, is currently productive of 
severe impairment of social and industrial adaptability 
sufficient to warrant assignment of an increased rating of 
70 percent, and is not manifested by active psychotic 
symptomatology equal to that required for a 100 percent 
evaluation under the provisions of  38 C.F.R. Part 4, §  
4.132, Diagnostic Code 9203 (in 
effect prior to November 7, 1996).  Further, the Board 
finds that the medical evidence set out above does not 
establish the current clinical presence of occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or 
mood, due to symptoms such as: suicidal ideation; 
obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and inability to 
establish and maintain effective relationships such as to 
warrant assignment of an increased rating of 70 percent.  
38 C.F.R. Part 4, §  4.130, Diagnostic Code 9203 (in effect 
on and after November 7, 1996).  To the contrary, the 
medical evidence, including the Global Assessment of 
Functioning (GAF) Scores offered at the time of hospital 
discharge, psychological studies, and VA examination, 
consistently show that the veteran has a level of 
psychological, social, and occupational functioning which 
is manifested by some mild symptoms or some difficulty in 
social, occupational, or school functioning, but is 
generally functioning pretty well and has some meaningful 
interpersonal relationships.  

In addition, the record in this case presents no evidence 
or argument to reasonably indicate that the provisions of  
38 C.F.R. § 3.321(b)(1) (1998) are applicable, nor is there 
evidence of circumstances which the appropriate officials 
might find so "exceptional or unusual" as to warrant an 
extraschedular rating.

Therefore, it is the judgment of the Board that the 
clinical and other data establish that the veteran's 
service-connected schizophrenia, paranoid type, is not 
currently productive of occupational or social impairment 
sufficient to warrant assignment of a rating in excess of 
50 percent under the criteria in effect prior to or after 
November 7, 1996.

Entitlement to a Total Disability Rating Based on 
Unemployability due to Service-Connected Disability

The veteran contends that his service-connected 
schizophrenia, paranoid type, has rendered him incapable of 
gainful employment; that no one is willing to hire him due 
to his service-connected psychiatric disability; that he 
had to give up his last job to move to Battle Creek for VA 
treatment; and that he is entitled to a total disability 
rating based on unemployability due to his service-
connected schizophrenia, paranoid type.  

I.  The Evidence

In his Application for Increased Disability Compensation 
Benefits based on Unemployability (VA Form 21-8940), 
received at the RO in April 1995, the veteran stated that 
he had a high school education; that he was last employed 
as a taxi driver in 1985; and that he had last applied for 
employment in January 1995 as a cashier, grocery bagger, 
housekeeper, and factory worker. 

At a personal hearing held before a Hearing Officer at the 
RO in April 1995, the veteran testified that he was 
prescribed medication to control his psychiatric 
symptomatology; that if he failed to take those 
medications, he became dysfunctional, depressed, anxious, 
was unable to function as an ordinary citizen, and might 
have to be hospitalized; that he had been hospitalized 
about twice a year in recent years; that he sees a 
physician in the VA outpatient clinic every 
two or three months and sometimes more frequently; that he 
had been denied employment because of his service-connected 
disability; that he was employed 

for a period of 10 years as a cab driver, but had not 
worked for the past 8 to 10 years; and that his financial 
problems and his service-connected disability have been 
having an adverse effect on his physical health.  A 
transcript of his testimony is of record.  

Following the April 1995 personal hearing, a rating 
decision of February 1996 denied entitlement to a total 
disability rating based on unemployability due to his 
service-connected schizophrenia, paranoid type, and the 
veteran appealed. 

Service connection is in effect only for schizophrenia, 
paranoid type, currently evaluated as 50 percent disabling; 
and the combined service-connected disability rating is 50 
percent.  As that disability is evaluated in the initial 
portion of this decision, and the medical evidence and 
applicable law and regulations discussed at length, that 
evaluation and discussion will not be repeated here.

II.  Analysis

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities: 
Provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, and 
that, if there are two or more disabilities, there shall be 
at least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined 
rating to 70 percent or more.  For the above purpose of one 
60 percent disability, or one 40 percent disability in 
combination, the following will be considered as one 
disability: (1) Disabilities of one or both upper 
extremities, or of one or both lower extremities, including 
the bilateral factor, if applicable, (2) disabilities 
resulting from common etiology or a single accident, (3) 
disabilities affecting a single body system, e.g. 
orthopedic, digestive, respiratory, cardiovascular-renal, 
neuropsychiatric, (4) multiple injuries incurred in action, 
or (5) multiple disabilities incurred as a prisoner of war.  
It is provided further that the existence 


or degree of nonservice-connected disabilities or previous 
unemployability status will be disregarded where the 
percentages referred to in this paragraph for the service-
connected disability or disabilities are met and in the 
judgment of the rating agency such service-connected 
disabilities render the veteran unemployable.  Marginal 
employment shall not be considered substantially gainful 
employment.  For purposes of this section, marginal 
employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce, Bureau of 
the Census, as the poverty threshold for one person.  
Marginal employment may also be held to exist, on a facts 
found basis (includes but is not limited to employment in a 
protected environment such as a family business or 
sheltered workshop), when earned annual income exceeds the 
poverty threshold.  Consideration shall be given in all 
claims to the nature of the employment and the reason for 
termination.  38 U.S.C.A. § 501 (West 1991);  38 C.F.R. 
Part 4, § 4.16(a) (1998).

It is the established policy of the Department of Veterans 
Affairs that all veterans who are unable to secure and 
follow a substantially gainful occupation by reason of 
service-connected disabilities shall be rated totally 
disabled.  Therefore, rating boards should submit to the 
Director, Compensation and Pension Service, for extra-
schedular consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities, 
but who fail to meet the percentage standards set forth in 
paragraph (a) of this section.  The rating board will 
include a full statement as to the veteran's service-
connected disabilities, employment history, educational and 
vocational attainment and all other factors having a 
bearing on the issue.  38 U.S.C.A. § 501 (West 1991);  
38 C.F.R. Part 4, § 4.16(b) (1998).  Age may not be 
considered as a factor in evaluating unemployability by 
reason of service-connected disability.  38 C.F.R. Part 4, 
§ 4.19 (1998).  

Based upon the clinical and other findings in the medical 
record, and applying the appropriate law and regulations to 
the medical evidence in this case, 
including findings on VA examinations for his service-
connected psychiatric disability, the Board finds that the 
veteran's service-connected schizophrenia, paranoid type, 
is properly evaluated as 50 percent disabling. 

Further, the Board finds that the veteran's hospitalization 
in July 1994 was occasioned by complaints of poor care and 
food at the foster care residence; that his hospitalization 
in July and August 1995 was due to complaints of abdominal 
pain, and that his admission in November 1997 was caused by 
an inadvertent overdose of Motrin while seeking relief from 
a painful right shoulder disorder.

In addition, the Board finds that the current medical 
evidence contains no competent evidence or opinion showing 
that the veteran is unemployable due solely to his service-
connected disability.

Based upon the foregoing, the Board finds that the 
appellant does not meet the schedular requirements for the 
grant a total disability rating under the provisions of  
38 C.F.R. Part 4, § 4.16(a) (1998)  Further, the Board 
finds that the veteran does not meet the criteria for a 
grant of a total disability rating on the grounds that his 
service-connected disability, standing alone, has rendered 
him unable to secure and follow a substantially gainful 
occupation, as contemplated by  38 C.F.R. Part 4, § 4.16(b) 
(1998)  Accordingly, it is the decision of the Board that 
the preponderance of the evidence is against the claim for 
a total disability rating based on unemployability due to 
service-connected disability.  

Further, the record in this case presents no evidence or 
argument to reasonably indicate that the provisions of  
38 C.F.R. § 3.321(b)(1) (1998) are applicable, nor is there 
evidence of circumstances which the appropriate officials 
might find so "exceptional or unusual" as to warrant an 
extraschedular rating.  Shipwash v. Brown,  8 Vet. App.  
218, 227 (1995).  Accordingly, the Board will not address 
the issue of benefit entitlement under the provisions of  
38 C.F.R. 3.321(b)(1) (1998).


ORDER

An rating in excess of 50 percent for schizophrenia, 
paranoid type, is denied.

A total disability rating based on unemployability due to 
service-connected disability is denied.  



		
	F.   JUDGE   FLOWERS
	Member, Board of Veterans' Appeals


- 23 -


- 1 -


